DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 29, 2022 was received. Claims 1 was amended. Claim 6 was canceled. No claim was added.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 3, 2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Chirnomas, Applicant’s representative, on September 6, 2022.
The application has been amended as follows: 
Cancel claims 4-5.
Claim 1, lines 13-14, remove “wherein R2 represents… may have a substituent;”
Claim 1, line 19, change “n represents an integer of 0 or 1” to “n is 1”.
Claim 1, line 20, change “n represents an integer of 0 to 10” to “n represents an integer of 1 to 10”. 


Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kudo (JP2008184679A) on claims 1-3 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudo (JP2008184679A) as applied to claims 1-3, on claims 4-5 are withdrawn, because the claims have been canceled. 

REASONS FOR ALLOWANCE
Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Kudo (JP2008184679A), teaches the solution comprises an adipic acid hydrazide (formula 2) with R2 is CH2 and n is 4 (paragraph 0017), which is different from claim 1. Thus, Kudo does not teach or disclose the solution comprising the formula 2 or formula 1 in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717